ORDER
The Disciplinary Review Board having filed its decision with the Court on March 9, 1995, recommending that ALLEN ZAVODNICK of JERSEY CITY, who was admitted to the bar of this State in 1962, be reprimanded for failure to keep the books and records required by Rule 1:21-6 and for failure to correct deficiencies found by audit in his recordkeeping, in violation of RPC 1.15(d) and Rule 1:21-6, and good cause appearing;
It is ORDERED that ALLEN ZAVODNICK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.